People ex rel. Pacheco v Schiraldi (2021 NY Slip Op 07094)





People v Schiraldi


2021 NY Slip Op 07094


Decided on December 21, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SYLVIA O. HINDS-RADIX, J.P.
ROBERT J. MILLER
FRANCESCA E. CONNOLLY
LARA J. GENOVESI, JJ.


2021-09138	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Eliza Pacheco, on behalf of Alexis Rodriguez, petitioner, 
vVincent Schiraldi, etc., respondent.


Janet E. Sabel, New York, NY (Michelle McGrath of counsel), for petitioner.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart and George D. Adames of counsel), for respondent.
Writ of habeas corpus in the nature of an application to release Alexis Rodriguez upon his own recognizance upon Richmond County Indictment No. 212/2012.
ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail upon Richmond County Indictment No. 212/2012 is set in the sum of $5,000 posted in the form of an insurance company bail bond, the sum of $10,000 posted in the form of a partially secured bond, with the requirement of 10% down, or the sum of $2,500 deposited as a cash bail alternative, on condition that, in addition to posting a bond or depositing the cash alternative set forth above, Alexis Rodriguez shall (1) wear an electronic monitoring bracelet, with monitoring services to be provided by a qualified entity pursuant to CPL 510.40(4)(c), and any violations of the conditions set forth herein relating to the electronic monitoring shall be reported by the electronic monitoring service provider to the Office of the District Attorney of Richmond County, and further proceedings pursuant to CPL 510.40(4)(d), if any, shall be conducted by the Supreme Court, Richmond County; (2) remain confined to a re-entry transitional housing facility provided by Exodus Transitional Community, Inc., except for visits to his place of employment, his attorney, his doctors, or court, and must travel directly from his home to his place of employment, his attorney, his doctors, or court, and directly back to his housing facility, when conducting those visits; he shall provide the Office of the District Attorney of Richmond County, in writing, with the address of the re-entry transitional housing facility provided by Exodus Transitional Community, Inc., to which he is admitted; (3) surrender all passports, if any, he may have to the Office of the District Attorney of Richmond County, or, if he does not possess a passport, he shall provide to the Office of the District Attorney of Richmond County an affidavit, in a form approved by the Office of the District Attorney of Richmond County, in which he attests that he does not possess a passport, and shall not apply for any new or replacement passports; and (4) provide to the Office of the District Attorney of Richmond County an affidavit, in a form approved by the Office of the District Attorney of Richmond County, in which he attests that if he leaves the jurisdiction he agrees to waive the right to oppose extradition from any foreign jurisdiction; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that Alexis Rodriguez (1) has given an insurance company bail bond in the sum of $5,000, has given a partially secured bond in the sum of $10,000, with the requirement of 10% down, or has deposited the sum of $2,500 as a cash bail alternative; (2) has arranged for electronic [*2]monitoring with a qualified entity pursuant to CPL 510.40(4)(c); (3) has furnished the Office of the District Attorney of Richmond County, in writing, with the address of the re-entry transitional housing facility provided by Exodus Transitional Community, Inc., to which he will be admitted upon release; (4) has surrendered all passports, if any, he may have to the Office of the District Attorney of Richmond County, or, if he does not possess a passport, has provided to the Office of the District Attorney of Richmond County an affidavit, in a form approved by the Office of the District Attorney of Richmond County, in which he attests that he does not possess a passport, and shall not apply for any new or replacement passports; and (5) has provided to the Office of the District Attorney of Richmond County an affidavit, in a form approved by the Office of the District Attorney of Richmond County, in which he attests that if he leaves the jurisdiction he agrees to waive the right to oppose extradition from any foreign jurisdiction, the Warden of the facility at which Alexis Rodriguez is incarcerated, or his or her agent, is directed to immediately release Alexis Rodriguez from incarceration.
HINDS-RADIX, J.P., MILLER, CONNOLLY and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court